 
Exhibit 10.1
 
AMENDMENT NO. 2 TO
STOCK PURCHASE AGREEMENT


This AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made as
of the 25th day of March, 2016, by and between Arotech Corporation, a Delaware
corporation (the “Company”) and Admiralty Partners, Inc., a Delaware corporation
(the “Investor”).


WHEREAS, the parties hereto have entered into that certain Stock Purchase
Agreement dated as of February 3, 2016, as amended on February 23, 2016 (the
“Purchase Agreement”); and


WHEREAS, the Parties desire to further amend the Purchase Agreement as set forth
herein.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Definitions.  Any capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.


2.           Voting Agreement Term.  The definition of “Voting Agreement Term,”
defined in Section 8.1 of the Purchase Agreement as being until July31, 2018, is
hereby changed to being until July 31, 2017, such that the first clause at the
beginning of Section 8.1 reads as follows:


“The Investor hereby agrees that, until July 31, 2017 (the “Voting Agreement
Term”),…”


3.           No Other Amendments, Modifications or Waivers.  Except as expressly
set forth herein, (a) nothing contained herein shall be deemed to constitute an
amendment, modification or waiver, express or implied, of any term or provision
of the Purchase Agreement or any other Transaction Document and (b) the Purchase
Agreement and all other Transaction Documents are and shall remain in full force
and effect in accordance with their terms.


4.           Miscellaneous.  The provisions of Section 10 (Miscellaneous) of the
Purchase Agreement shall apply mutatis mutandis to this Amendment.


5.           Counterparts; Electronic Signature.  This Amendment may be executed
in multiple counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement. This Amendment may be
executed by facsimile or electronic (.pdf) signature and a facsimile or
electronic (.pdf) signature shall constitute an original for all purposes.


[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
The Company:
AROTECH CORPORATION
     
By: /s/ Steven Esses                              
 
Name: Steven Esses
 
Title: President and CEO
       
The Investor:
ADMIRALTY PARTNERS, INC.
     
By: /s/ Jon B. Kutler                               
 
Name: Jon B. Kutler
 
Title: Chairman and CEO


 
 
 
 
 
[Signature Page to Amendment No. 2 to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 